Board of Tax Appeals, No. 2006-M-782. This cause is pending before the court as an appeal from the Board of Tax Appeals.
It is ordered by the court, sua sponte, that this ease shall be consolidated with 2007-0580, Caldwell v. Levin, Board of Tax Appeals, No. 2006-H-548, 2007-0584, Vestfall v. Levin, Board of Tax Appeals, *1419No. 2006-T-1054, 2007-0586, Huelsman v. Levin, Board of Tax Appeals, No. 2006-R-549, and 2007-0589, Lovell v. Levin, Board of Tax Appeals, No. 2006-A-781, for oral argument.